DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6, 8, 9, 11 – 16 and 18 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.  For instance, claim 1 recites: 
“an implement;
a volume sensor configured to sense a volume of material in the implement and generate a corresponding volume data signal;
and ….
receive the volume data signal from the volume sensor;
receive the location data signal from the location tracker;
receive the operation data signal from the operation sensor;
associate the volume data of the corresponding volume data signal with the location data of the corresponding location data signal and the operation data of the corresponding operation data signal, together to define an associated data input; and
store in the memory the associated data input for generating a tracking metric corresponding to the payload.”
This judicial exception is not integrated into a practical application because the limitations merely suggest storing, gathering and analyzing data (TDE Petroleum, See MPEP 2106.04(a)(2) Part III). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the received information is merely stored in memory with associated data for generating a tracking metric corresponding to payload.  As a result, the limitations as a whole are interpreted as generic post solution activity.  In order to overcome the rejection, Applicants are advised to incorporate subject matter in claims 7, 10 and 17 in order to demonstrate a practical application of the judicial exception.  The aspect of the operator manipulating a user interface is sufficient to demonstrating a practical application.  






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 8, 10 – 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherney (Patent No.: US 10,234,368 B2).
Regarding claim 1, Cherney discloses a work vehicle for tracking a payload through a dump cycle, the work vehicle comprising:
an implement (128, FIG. 1);
a volume sensor configured to sense a volume of material in the implement and generate a corresponding volume data signal (Volume sensor 152, FIG. 1 for measuring parameters including the volume of the material M in the bucket 128 and/or volume of material M within the load bin 14; col. 11, lines 40-50);
a location tracker configured to generate a location data signal indicative of the location of the implement (Bucket position data 210, FIG. 2);
an operation sensor configured to detect an operation characteristic of a dump cycle (Loading cycle, FIG. 3) of the implement and generate an operation data signal indicative of the operation characteristic (col. 5, lines 45-47); and

receive the volume data signal from the volume sensor (504, FIG. 5);
receive the location data signal from the location tracker (210, FIG. 2);
receive the operation data signal from the operation sensor (510, 412; FIG. 5);
associate the volume data of the corresponding volume data signal with the location data of the corresponding location data signal and the operation data of the corresponding operation data signal, together to define an associated data input (510-520; FIG. 5); and
store in the memory the associated data input for generating a tracking metric corresponding to the payload (514, 520; FIG. 5).

Regarding claim 2, Cherney discloses the work vehicle wherein the operation characteristic comprises one or more of a load position, a rollback position, and a dump position (210, FIG. 2).

Regarding claim 3, Cherney discloses the work vehicle, further comprising a proximity sensor configured to detect a haulage vehicle within a predefined range (14, FIG. 1), and receive a unique haulage identifier from the haulage vehicle within the predefined range; the computing device associating the associated data input with the unique haulage identifier (Unique haulage work vehicle identifier, See Abstract).
Regarding claim 4, Cherney discloses the work vehicle, wherein the computing device transmits the associated data input to a remote processing system remote from the work vehicle (62, FIG. 1).

Regarding claim 8, Cherney discloses the work vehicle, wherein the location data comprises one or more of a global positioning system data, an absolute location data from a known base point, and a relative implement height from a ground surface (210, FIG. 2).

Regarding claim 10, Cherney discloses the work vehicle, the remote processing system further comprising a user input interface, the user input interface displaying the associated volume data, location data, and operation data from one or more of the work vehicle, the haulage vehicle, other haulage vehicles and other work vehicles within a worksite area (col. 7, lines 10-23).

Regarding claim 11, Cherney discloses a payload tracking system to track a payload through a dump cycle, the payload tracking system comprising:
an implement coupled to a work vehicle (12, FIG. 1);
a volume sensor coupled to the implement, the volume sensor configured to sense a volume of material in the implement and generate a corresponding volume data signal (Volume sensor 152, FIG. 1 for measuring parameters including the volume of the material M in the bucket 128 and/or volume of material M within the load bin 14; col. 11, lines 40-50);

an operation sensor coupled to the implement, the operation sensor configured to detect an operation characteristic of a dump cycle (Loading Cycle, FIG. 3) of the implement and generate an operation data signal indicative of the operation characteristic (col. 5, lines 45-47); and
a computing device including a processor and a memory having a payload tracking algorithm saved thereon, wherein the processor is operable to execute the payload tracking algorithm to:
receive the volume data signal from the volume sensor (504, FIG. 5);
receive the location data signal from the location tracker (210, FIG. 2);
receive the operation data signal from the operation sensor (510, 412; FIG. 5);
associate the volume data of the corresponding volume data signal with the location data of the corresponding location data signal and the operation data of the corresponding operation data signal, together to define an associated data input (510-520; FIG. 5); and
store in memory the associated data input for generating a tracking metric corresponding to the payload (514, 520; FIG. 5).

Regarding claim 12, Cherney discloses the payload tracking system wherein the operation characteristic comprises one or more of a load position, a carry position, and a dump position (210, FIG. 2).
Regarding claim 13, Cherney discloses the payload tracking system, further comprising a proximity sensor configured to detect a haulage vehicle within a predefined range, and receive a unique haulage work vehicle identifier from the haulage vehicle within the predefined range; the computing device associating the associated data input with the unique haulage identifier (See Abstract).

Regarding claim 14, Cherney discloses the payload tracking system, wherein the computing device transmits the associated data input to a remote processing system remote from the work vehicle (62, FIG. 1).

Regarding claim 18, Cherney discloses the payload tracking system, wherein the location data comprises one or more of a global positioning system data point, an absolute location data point from a known base point, and a relative implement height from a ground surface (210, FIG. 2).

Regarding claim 20, Cherney discloses the payload tracking system to track a payload through a dump cycle, the payload tracking system comprising:
 	an implement coupled to a work vehicle (120, FIG. 1);
a volume sensor coupled to the implement, the volume sensor configured to sense a volume of material in the implement and generate a corresponding volume data signal (Volume 
a location tracker coupled to the implement, the location tracker configured to generate a location data signal indicative of a location of the implement (210, FIG. 2);
an operation sensor coupled to the implement, the operation sensor configured to detect an operation characteristic of a dump cycle of the implement and generate an operation data signal indicative of the operation characteristic (col. 5, lines 45-47), the operation characteristic including one or more of a load position, a carry position, and a dump position (210, FIG. 2); and
a computing device including a processor and a memory having a payload tracking algorithm saved thereon, wherein the processor is operable to execute the payload tracking algorithm to:
receive the volume data signal from the volume sensor (212, FIG. 3);
receive the location data signal from the location tracker (210, FIG. 2);
receive the operation data signal from the operation sensor (510, 412; FIG. 5);
associate the volume data of the corresponding volume data signal with the location data of the corresponding location data signal and the operation data of the corresponding operation data signal, together to define an associated data input (510-520; FIG. 5); and
store in memory the associated data input for generating a tracking metric corresponding to the payload (514, 520; FIG. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cherney (Patent No.: US 10,234,368 B2) as applied to claims 1 and 11 above, and further in view of Christofferson et al. (Pub. No.: US 2017/0278315 A1).
Regarding claims 5 and 15, Cherney is silent to the work vehicle and system, wherein the work vehicle further comprises a fuel sensor configured to sense a level of fuel reserve and generate a corresponding fuel reserve data signal.
 	In the same field of endeavor, Christofferson teaches a system and method for a work vehicle that receives an input of level of fuel in a fuel tanks and associated with the work vehicle and can determine a fuel consumption over the period of operation of the work vehicle (¶ 42).  
It would have been obvious to one with ordinary skill in the art before the effective filing 
Date of the claimed invention to modify the inputs taught by Cherney to include a fuel sensor configured to sense a level of fuel reserve and generate a corresponding fuel reserve data signal as taught by Christofferson in order to enhance fuel efficiency (¶¶ 4-5).

Regarding claims 6 and 16, Christofferson teaches the work vehicle and system, wherein the computing device receives the fuel reserve data signal and computes a productivity based on fuel reserve data corresponding to the associated data input (¶ 42).
 	It would have been obvious to modify Cherney to receive the fuel reserve data signal and computes a productivity based on fuel reserve data corresponding to the associated data input as taught by Christofferson in order to enhance fuel efficiency (¶¶ 4-5).


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cherney (Patent No.: US 10,234,368 B2) as applied to claims 1 and 11 above, and further in view of Shike et al. (Pub. No.: US 2018/0245311 A1).
Regarding claims 7 and 17, Cherney is silent to the work vehicle and system, wherein the work vehicle is further configured to detect an operator within the work vehicle, and receive a unique operator identifier from the operator, the computing device associating the associated data input with the unique operator identifier.
In the same field of endeavor, Shike teaches a construction management machine where work information may include an operator ID in order to identify an operator of the excavator (¶ 122).  
It would have been obvious to modify Cherney to detect an operator within the work vehicle, and receive a unique operator identifier from the operator, the computing device associating the associated data input with the unique operator identifier as taught by Shike to enhance system security. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cherney (Patent No.: US 10,234,368 B2) as applied to claims 1 and 11 above, and further in view of Sahm et al. (Pub. No.: US 2005/0046599 A1).
Regarding claims 9 and 19, Sahm teaches the work vehicle and system, wherein the relative implement height from a ground surface identifies a modified topography of the ground surface (“The display of the elevation segment corresponding to the location of the ground engaging tool is updated when the current elevation of the ground engaging tool 
It would have been obvious to modify Cherney to where the relative implement height from a ground surface identifies a modified topography of the ground surface as taught by Sahm in order to flexibly enhance shape to be conformed to a desired surface configuration (¶ 2).  













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/            Primary Examiner, Art Unit 3663